Citation Nr: 1022806	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for neuropathy of cutaneous branch of the 
bilateral obturator nerves.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge in June 2009.  A 
transcript of that hearing has been added to the claims file.


FINDING OF FACT

The Veteran has not been shown to have neuropathy of 
cutaneous branch of the bilateral obturator nerves that is a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA health care providers who provided treatment, nor 
does the evidence show that there is any additional 
disability constituting an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 
1151, for neuropathy of cutaneous branch of the bilateral 
obturator nerves, due to VA medical treatment have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2009). 





REASONS AND BASES FOR FINDING AND CONCLUSION

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  An August 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in a March 2006 
letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records and VA medical 
treatment records; the Veteran has not identified any private 
treatment records pertinent to his appeal.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, 
and the record does not contain evidence, that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request 
and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  A VA opinion with respect to the 
Veteran's 38 U.S.C.A. § 1151 claim was obtained in April 
2006; the Veteran has not argued, and the record does not 
reflect, that this examination was inadequate for rating 
purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

All the evidence in the Veteran's claims file has been 
thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all 
of the evidence submitted by the Veteran or on his or her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (holding that the entire record must be reviewed, 
but each piece of evidence does not have to be discussed).  
The analysis in this decision focuses on the most salient and 
relevant evidence, and on what the evidence shows or fails to 
show with respect to the appeal.  The Veteran must not assume 
that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (noting that the law requires only that reasons 
for rejecting evidence favorable to the claimant be 
addressed).  

In this case, the Veteran asserts that compensation is 
warranted for his symptoms under the provisions of 38 
U.S.C.A. § 1151, due to the actions of VA medical personnel 
in July 1999.  Specifically, the Veteran asserts that his 
July 1999 aortobifemoral bypass procedure caused neuropathy 
of cutaneous branch of the bilateral obturator nerves; this 
neuropathy is manifested by significant back and lower 
extremity pain and numbness, and has limited the Veteran's 
ability to walk long distances or to stand or sit for more 
than a brief period of time.

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).

In determining whether a veteran has an additional 
disability, VA compares the claimant's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to his or 
her condition after such care or treatment.  38 C.F.R. § 
3.361(b) (2009).  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the claimant's additional disability.  Merely 
showing that a veteran received care or treatment and that he 
or she has an additional disability does not establish cause.  
38 C.F.R. § 3.361(c)(1) (2009).  Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or 
treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused 
additional disability or death; and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care 
or medical or surgical treatment without the claimant's 
informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health 
care providers substantially complied with the requirements 
of 38 C.F.R. § 17.32.  Minor deviations from the requirements 
of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

Beginning in October 1998, the Veteran reported to VA medical 
professionals that he had a 30-year history of low back pain 
with an increase in severity over the last month.  X-rays 
showed degenerative joint disease.  Other VA outpatient 
treatment records dated through December 1998 showed that the 
Veteran had low back pain radiating to his left leg which had 
started that August, without trauma or known cause; however, 
it was noted that the Veteran was a truck driver.  Prior to 
his July 1999 surgery, the Veteran had a one-year history of 
claudication in the left buttock and upper leg with walking 
or other activity.  A July 1999 magnetic resonance 
angiography was conducted, which showed occlusion of the left 
common iliac, and partial occlusion of the right common 
iliac.  VA physicians determined that the Veteran needed a 
bypass from the aorta to the left femoral artery with 
concomitant bypass on the left side.  An aortobifemoral 
bypass procedure was scheduled for and completed in mid-July 
1999.  The operative report reflects that there were no 
complications during surgery or in the postoperative period.  
The Veteran was discharged from the hospital six days after 
his surgery, and instructed to return if he experienced leg 
swelling, unmanageable pain, or problems with the surgical 
wound.  

Later in July 1999, the Veteran reported numbness in the 
medial aspect of the left thigh, and right groin swelling, 
but no claudication symptoms.  Physical examination showed 
that the right groin was swollen but with no signs or 
symptoms of infection, and no evidence of pseudoaneurysm on 
ultrasound.  It was noted that the numbness was likely a 
neuropraxia and should get better with time.  

In early August 1999, the Veteran was admitted for inpatient 
treatment after developing a large, erythematous, warm, 
fluctuant mass in his right groin at one of the bypass 
incision sites.  The fluid was aspirated and sent for 
testing, but showed no infection.  The Veteran remained in 
the hospital for five days, during which time the erythema 
had regressed markedly, and he was discharged in good 
condition.  Multiple mid-August 1999 follow-up visit 
treatment records reflect resolution of the swelling and 
erythema, and no return of claudication symptoms, but 
continued reports of left leg numbness, which a VA physician 
stated that it was related to nerve contusion and should 
improve with time.  September 1999 through November 1999 VA 
outpatient treatment records indicate that the left leg 
numbness increased to exist both at rest and with activity, 
and that it began to interfere with the Veteran's employment 
as a truck driver since he was unable to drive for extended 
periods.  

These symptoms continued in intermittent severity through 
November 2007.  At that time, the Veteran reported constant 
medial leg numbness and pain, left greater than right.  X-
rays and a computed tomography of the lumbar spine were 
unrevealing of a potential etiology, as were an 
electromyelogram and a nerve conduction study, which were 
normal.  Physical examination showed reduced lateral thigh 
sensitivity in the right leg, decreased sensitivity of the 
medial left thigh, and absent peripheral pulses in the 
thighs.  In finding that the Veteran's situation was an 
"apparent postop[erative] complication," the VA physician 
diagnosed bilateral femoral nerve involvement with a vascular 
sound, and sensory loss in the proximal territory of the left 
thigh and lost reflex in the left knee consistent with 
femoral nerve injury.  

While there is evidence that the Veteran's neuropathy of 
cutaneous branch of the bilateral obturator nerves did not 
occur until after his July 1999 surgery, there is no evidence 
that it was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment or were caused by an event that was not reasonably 
foreseeable.

The Veteran has asserted that he was not made aware that some 
of the physicians who would be performing the surgery were 
medical residents, and that these surgeons were not of a 
sufficient level of medical experience and seniority to 
sufficiently perform the surgery.  However, that the medical 
residents' specific level of experience did or did not make 
them qualified to perform the Veteran's surgery is his 
opinion, not a medical fact.  Moreover, the probative and 
persuasive evidence of record does not show that his surgical 
and postoperative care constituted careless or negligent VA 
hospitalization or treatment.  The April 2006 VA examiner 
found that review of the operative report and other inpatient 
records did not show evidence of negligence.  In pointing out 
that the obturator nerve was in the field of the operation, 
the examiner noted that damage to that nerve was not uncommon 
during an aortobifemoral bypass, despite the use of precise 
and accurate technique.  Therefore, the examiner concluded, 
it was not likely that negligence or lack of skill or care 
led to the "unfortunate adverse outcome" of the 1999 
aortobifemoral bypass.  No other probative medical opinions 
exist in the record, and there is no other evidence to 
contract the examiner's conclusions.  Accordingly, the Board 
finds that there was no carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA medical personnel participating in the 
Veteran's surgery and aftercare.  

Additionally, the Veteran argued at his June 2009 Board 
hearing that he was never made aware of possible 
complications prior to surgery.  However, the probative and 
persuasive evidence of record reflects that the Veteran was 
aware of the risks of his surgery.  In planning the Veteran's 
surgery, the VA physician who determined that the Veteran 
needed surgery indicated in an early July 1999 treatment 
record that he had discussed the risks of the surgery with 
the Veteran, and noted that the Veteran understood the 
surgical plan as well as the risks, to include bleeding, 
infection, stroke, myocardial infarction, and "trash foot."  
Similarly, the July 1999 pre-surgical consent checklist 
indicated that VA medical professionals had discussed 
indications, alternatives, benefits, and risks with the 
Veteran; that the Veteran were given an opportunity to ask 
questions; that the Veteran's consent was given freely and 
without coercion or duress, and that the consent form was 
signed and completed.  Additionally, the July 1999 pre-
surgical anesthesia plan note indicated that the anesthetist 
discussed the risks of the general anesthesia required for 
the aortobifemoral bypass with the Veteran, provided the 
Veteran with an opportunity to ask questions, and obtained 
the Veteran's consent for the procedure.  Finally, the July 
1999 discharge summary dated six days after the Veteran's 
surgery reflected that the Veteran "was explained [sic] the 
benefits and risks of the aortobifemoral bypass procedure, 
and he elected to keep the surgery."  The Veteran testified 
that he had signed a consent form and essentially argued that 
the training of the surgeons who performed the surgery was 
inadequate or that they were not sufficiently experienced.

Moreover, the probative and persuasive evidence of record 
shows that the neuropathy he experienced post-surgery was 
caused by an event that was reasonably foreseeable.  In April 
2006, the VA examiner opined that the neuropathy that the 
Veteran experienced after his 1999 aortobifemoral bypass was 
a "recognized potential adverse outcome" for that 
procedure, and that such an adverse outcome did not imply 
negligence, as it was a recognized risk of the procedure.  
Thus, not only was the neuropathy of cutaneous branch of the 
bilateral obturator nerves that the Veteran experienced 
subsequent to his July 1999 surgery was reasonably 
foreseeable, but the probative and persuasive evidence 
reflects that he was made aware of those risks before the 
surgery proceeded.

Finally, the Veteran's statements with respect to the 
severity of his symptomatology following his July 1999 
surgery, and to the relationship between that surgery and his 
postoperative symptoms have been considered.  Indeed, the 
Veteran's statements as to the manifestations, duration, and 
severity of his lower extremity neurologic symptoms are 
competent lay evidence.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition).  However, because there is no evidence in 
the record that the Veteran has undergone medical training or 
is a member of a medical profession, his statements cannot be 
considered probative evidence of whether his neuropathy of 
cutaneous branch of the bilateral obturator nerves is the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA health care providers who provided treatment, or 
were caused by an event that was not reasonably foreseeable.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a) (1).  

In summary, the probative and persuasive evidence of record 
does not reflect that the Veteran's neuropathy of cutaneous 
branch of the bilateral obturator nerves was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
health care providers who provided treatment or was an event 
that was not reasonably foreseeable.  Therefore, the Board 
finds that the preponderance of the evidence is against his 
claim for benefits under 38 U.S.C.A. § 1151.  Accordingly, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).








ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neuropathy of cutaneous branch of the bilateral obturator 
nerves due to VA treatment is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


